Citation Nr: 1737392	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neurologic disability, claimed as multiple sclerosis, peripheral neuropathy, and residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971, including service in Vietnam from January 1969 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before the undersigned in a March 2016 video conference hearing.  A transcript of that hearing is of record.

In a May 2016 decision, the Board denied the claim for service connection for a neurologic disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In an April 2017 Order, the Court granted a Joint Motion for Partial Remand, and remanded the claim for action consistent with the terms of the Joint Motion.  


REMAND

The Board finds that additional development is required for the claim for service connection for a neurological disability.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In an April 2017 Order, the Court found that a medical opinion must be obtained to resolve the issue of nexus between the Veteran's conceded in-service head injury and any current neurological disability.  In a March 2016 hearing, the Veteran and representative contended that the neurological symptoms and disability were the result of a head injury sustained in service when the Veteran was thrown off of a tank after it hit a land mine.  September 2012 VA medical records indicate that after review of an MRI, the reviewing doctor was unsure about a cause for the Veteran's brain lesions.  The reviewing doctor noted that prior imaging, neurological notes and further history should be reviewed to determine the existence of other risk factors for the brain lesions found, such as head trauma, or exotic travel.  While a December 2011 VA examination for posttraumatic stress disorder noted that traumatic brain injury was not shown in the records review, the Veteran has not been provided an examination addressing the contention that an in-service head injury caused the Veteran's current neurological disability.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board must remand the claim to obtain a VA examination that addresses all contentions, including that the head injury sustained in service caused the current neurological disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records not yet associated with the record

2.  Schedule the Veteran for a VA TBI examination with a neurosurgeon to ascertain whether the Veteran has any current residuals of the in-service head injury sustained in May 1969, when he was thrown off of a tank after it hit a landmine.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disability and continuity of symptomatology since service.  The examiner must clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury in May 1969.  The examiner should also answer the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that any neurological disability, to include small vessel disease or traumatic brain injury, is related to the claimed in-service head injury.  The examiner should record the Veteran's reported history of symptoms following the claimed head injury during service, including whether they continued to manifest after service.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disability, to include small vessel disease, was incurred during service, or is due to any event, disease, or injury during service, to include exposure to herbicide agents.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

